                                                                         FILED
                                                                  U.S. OiSfRICTCOUrL'
                 IN THE UNITED STATES DISTRICT COURT
                     THE SOUTHERN DISTRICT OF GEORGIA 2^3]g flFH )3 PH 3:57
                                 SAVANNAH DIVISION

                                                              CLERi
ALLEN JOHNSON, as brother and
surviving heir of Jearlene
Johnson, deceased, on behalf of
all wrongful death beneficiaries
of Jearlene Johnson; and ALLEN
JOHNSON, as Executor of the
Estate of Jearlene Johnson;

       Plaintiff,

V.                                                     CASE NO. CV418-292


ADT, LLC, and JOHN DOES 1-10,

       Defendants.




                                     ORDER


       On December 10, 2018, Plaintiff brought suit in this Court

seeking    recovery       from    the    events    surrounding     the    death   of

Jearlene Johnson. (Doc. 1.) In his complaint. Plaintiff contends

that    this    Court   has   diversity      jurisdiction    over     this    action

pursuant to 28 U.S.C. § 1332. It is well settled that a party

invoking this Court's diversity jurisdiction bears the burden of

adequately pleading complete diversity. See 28 U.S.C. § 1332;

Ray V. Bird & Son Asset Realization Co., 519 F.2d 1081, 1082

{5th    Cir.     1975)1     ("The       burden    of   pleading     diversity     of

citizenship is upon the party invoking federal jurisdiction, and

1 In Bonner v. City of Prichard, 551 F.2d 1205, 1209 (11th Cir.
1981)     (en   banc),     the    Eleventh       Circuit   adopted       as   binding
precedent all decisions of the former Fifth Circuit handed down
prior to October 1, 1981.
